Citation Nr: 0926900	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-09 276	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the Veteran's claim for 
service connection for a back condition.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that a back 
disorder preexisted service and was not aggravated in 
service, and no current disability of the back is otherwise 
shown to be etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a back condition, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court of Appeals) held that VA is required 
to (1) inform a claimant of any information and evidence not 
of record that is necessary to substantiate the claim, (2) 
which the VA will seek to obtain, (3) which the claimant is 
expected to provide, and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes, however, that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (revising 38 C.F.R. § 3.159(b) to eliminate 
fourth element notice requirement of Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this requirement 
is harmless.

The VCAA letter dated January 2005 advised the Veteran how to 
substantiate his claim of service connection.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. at 187.  The Veteran was advised in 
the January 2005 letter that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  That letter also informed the Veteran that additional 
information or evidence was needed to support his claim, and 
the letter asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.  In addition, 
the Board notes that the Veteran was given appropriate notice 
as to the disability rating and effective date elements of 
his claim in a subsequent December 2007 VCAA letter, after 
which the RO readjudicated the claim and issued a May 2009 
Supplemental Statement of the Case.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 488-489 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Board concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
are all in the file, and no VA medical records have been 
identified by the Veteran.  The Board acknowledges that the 
Veteran identified records from two private medical 
facilities where he claims to have received treatment for a 
back condition.  VA requested all of the identified records 
from the two private facilities, and one facility responded 
to VA in writing that all records more than 10 years old are 
purged (and therefore the records were not available).  The 
other facility responded to VA in writing that there was no 
indication of treatment of the Veteran at their facility.  
The Board finds that VA has made every effort to obtain all 
of the treatment records identified by the Veteran.  The 
Board further finds that the record contains sufficient 
evidence to make a decision on the Veteran's claim.  VA has 
fulfilled its duty to assist.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran was 
provided with a VA examination and opinion in January 2009.  
As will be discussed in greater detail below, the Board finds 
the January 2009 VA examination and opinion to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be a chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 
1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 
16, 2003).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance 
examination report, section 1153 provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  With regard to veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where a preservice condition 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2008); Cotant v. Principi, 17 Vet. App. 116, 124, 
130 (2003).  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition alone do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for section 1153 purposes unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Veteran that he injured his back at the age of 16 when he 
fell off a garage roof onto a pile of bricks, and that x-rays 
obtained at that time revealed spondylolysis at L-5.  He 
contends, however, that his preexisting back disability was 
aggravated during basic training in the United States Army in 
1970.

As an initial matter, the Board notes that the June 1970 
induction examination report includes a notation requesting 
that an x-ray be taken of the Veteran's "T & L5 spine."  
However, this report reflects no specific diagnoses of any 
back disability, and the Veteran was found fit for induction.  
As no disability of the back or spine was noted on the 
Veteran's induction examination report, the Board concludes 
that the presumption of soundness applies.

Nevertheless, the Board also finds that there is clear and 
unmistakable evidence that a back disorder preexisted 
service.  In this regard, the Board notes a September 4, 1970 
service treatment record (STR), which reflects that, during 
the Veteran's first week of basic training, he already 
complained of "back trouble."  The Veteran was treated with 
pain reliever and a cold pack.  The September 1970 STRs 
reflect that during the Veteran's first four weeks of basic 
training, he complained of back pain on three additional 
occasions, and an orthopedic examination of the Veteran's 
back was ordered.  See STRs, September 15, 22, and 28, 1970.

A September 1970 orthopedic examination report reflects that 
the Veteran reported that his "lower back pain became severe 
during physical training about two weeks ago."  He was found 
to have spondylolysis at L5 and a paravertebral muscle spasm, 
and was ordered that the Veteran suspend all training 
activities pending a medical board review of the Veteran's 
fitness for induction.  See Physical Profile Record, 
September 1970.

On September 30, 1970, the Veteran underwent a full medical 
examination to redetermine his fitness for induction.  The 
Veteran reported at the examination that he was "born with 
back trouble" and that he hurt his back at age 14 and during 
basic training.  The medical examiner noted a diagnosis of 
spondylolysis at L5 and found the Veteran unfit for 
induction.

An October 1970 medical board proceeding report also reflects 
that the Veteran was found medically unfit for induction due 
to spondylolysis of L5, that the condition was not incurred 
in the line of duty, that it preexisted service, and that it 
was not aggravated in service.  Two days later, the Veteran 
signed an application for separation from service "by reason 
of erroneous enlistment or induction" because of his back 
condition.  


In his application for separation, the Veteran agreed as 
follows:

I have a medical condition which would have 
permanently disqualified me for entry in the 
military service had it been detected at the time.

A month later, in November 1970, the Veteran separated from 
service for medical reasons (honorably).  See Statement of 
Medical Condition, November 1970.

A January 2009 VA examination report reflects that the 
Veteran reported that his back pain began around age 14, that 
the pain limited his activities as a youth, and that he 
incurred no specific injury in service.  The VA examiner also 
made a notation that the Veteran had a "history of L5 
spondylolisthesis dating back to the 1960s."  [It appears 
that the VA examiner intended to write "spondylolysis" but, 
by typographical error, wrote "spondylolisthesis."  The 
Board's believes that this interpretation is strongly 
supported by the fact that, throughout the remainder of the 
report, the VA examiner repeatedly referenced findings in the 
medical record of the Veteran having spondylolysis since 
childhood, and did not otherwise refer to any history or 
findings of spondyloslisthesis.]  Based on the VA examiner's 
interview and examination of the Veteran, and having reviewed 
the claims file and STRs, the VA examiner opined that the 
Veteran had a back disability that preexisted service.

The above STRs and VA examination report clearly reflect that 
the Veteran's spondylolysis existed prior to service.  The 
service medical review board and the VA examiner all 
determined that the disability preexisted service and was not 
incurred in service.  The Board also notes that the Veteran 
concedes that he injured his back prior to service.  In his 
claim, the Veteran provided as follows:

When I was drafted in the Army, I told the proper 
authorities that I had a bad back from a childhood 
injury.  At the age of 16, I fell from a garage 
roof top and landed on a pile of bricks. . . The x-
ray showed I had spondylolysis of my lower back.

Thus, the Board finds the undisputed medical evidence 
discussed above constitutes clear and convincing evidence 
that the Veteran's spondylolysis at L-5 preexisted service.  
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the preexisting disorder was not 
aggravated in service.

The first post-service medical record in the claims file is 
the January 2009 VA examination report.  The VA examination 
report reflects that the VA examiner diagnosed the Veteran 
with spondylolysis of L4 and L5 with a "prominent ossific 
opacity overlying the L4-L5 facets," and with mild 
degenerative changes.  The VA examiner opined that a back 
disorder preexisted service, that the pain experienced by the 
Veteran in service was "most likely" due to his 
"preexisting back condition," and that it was "less likely 
as not" that this back condition was aggravated during basic 
training.

As noted above, the medical review board specifically found 
that the Veteran's back condition was not aggravated by 
service.  Furthermore, the VA examiner concluded in January 
2009 that it was "less likely as not" that the Veteran's 
back condition was aggravated during basic training.  Despite 
the VA examiner's use of the seemingly equivocal phrase 
"less likely as not," the Board finds the above opinions of 
the medical review board, and the VA examiner, taken as a 
whole, to be highly persuasive as to whether the Veteran's 
preexisting back disorder was aggravated in service.  Most 
significantly, these medical opinions are uncontradicted by 
any other medical evidence in the claims file.  

The Board considered the Veteran's lay assertion that his 
preexisting back disorder was aggravated by his military 
service.  In this regard, the Veteran reported in written 
statements submitted to the RO that he injured his back 
during basic training.  However, he reported during the VA 
examination that there was no specific injury in service, 
which suggests that it was just the act of engaging in 
physical training that he believs resulted in "injury" to 
his back.  In any event, the Veteran is certainly competent 
to report experiencing symptoms such as pain during service, 
and it is is certainly the case that he did experience pain 
and spasm during service, as such is documented by his 
treatment records.  However, it must also be considered that, 
while the Veteran has put forth his belief that his 
disability was permanently aggravated by in-service injury, 
and that he currently experiences back pain, he has not 
specifically articulated that he has experienced continuous 
symptomatology ever since that injury.  

Furthermore, the Court has held that, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence is ultimately required to establish a nexus between 
the continuous symptomatology and the current claimed 
condition.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In 
essence, the Veteran may be competent to describe symptoms 
such as pain, but he is not competent to attribute those 
symptoms to a specific underlying disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, competent medical opinions reached both during 
service and during recent VA examination concluded that his 
preexisting spondylolysis was not aggravated by service.  The 
VA examiner further found that the current manifestations in 
his spine identified during that examination, which were 
noted to include minimal anterolisthesis of L4 on L5, mild 
multilevel degenerative changes, and a prominent ossific 
opacity overlying the L4-L5 posterior facet, were likely due 
to the preexisting disorder.  The examiner further explained 
that it was less likely that the Veteran's military service 
was a contributor to the progression of that disorder.  The 
Board finds these opinions provided by competent health care 
providers to be far more probative than the Veteran's general 
lay assertion that his disability was aggravated by service. 

In fact, given the lack of contrary medical evidence 
suggesting that his preexisting disorder was aggravated by 
service, or otherwise suggesting any relationship between his 
current back problems and service, the Board finds that these 
medical opinions to constitute clear and unmistakable 
evidence that the preexisting back disorder was not 
aggravated by service. 

Having found that there is clear and unmistakable evidence 
that the Veteran's spondylolysis preexisted service, and 
clear and unmistakable evidence that the disorder was not 
aggravated by service, the Board further finds that the 
presumption of soundness is rebutted.  

Furthermore, a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R.  § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's back condition was not aggravated 
by service in order to rebut the presumption of soundness. 
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  See VAOPGCPREC 3-2003.

In summary, the evidence clearly and unmistakably shows that 
the Veteran's spondylolysis at L5 preexisted service and was 
not aggravated in service, and no current back disability has 
otherwise been shown to be related to military service.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for a back condition must be 
denied.  See 38 U.S.C.A.  § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


